Citation Nr: 0939371	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1945 to 
January 1946.  He died in February 1982; the appellant is his 
surviving spouse. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
issued by the RO that denied the appellant's petition to 
reopen a previously denied claim for service connection for 
cause of the Veteran's death.  In a March 2009 decision, the 
Board reopened the appellant's previously denied claim for 
service connection for cause of the Veteran's death and 
remanded the matter for further development of the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1982 as a result of cardiac 
arrest due to severe anemia and rectosigmoid cancer with 
metastasis.

2.  The persuasive evidence of record demonstrates a disease 
or injury which caused or contributed to the Veteran's death 
was not incurred in or aggravated by service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in correspondence 
from the RO dated in May 2009.  This letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing her claim and 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, a medical opinion was issued, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2009 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Cause of Death 
(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death. The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 
(b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 
(c) Contributory cause of death. 
(1) Contributory cause of death is inherently one 
not related to the principal cause. In 
determining whether the service-connected 
disability contributed to death, it must be shown 
that it contributed substantially or materially; 
that it combined to cause death; that it aided or 
lent assistance to the production of death. It is 
not sufficient to show that it casually shared in 
producing death, but rather it must be shown that 
there was a causal connection. 
(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital organ, 
would not be held to have contributed to death 
primarily due to unrelated disability. In the 
same category there would be included service-
connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving 
muscular or skeletal functions and not materially 
affecting other vital body functions. 
(3) Service-connected diseases or injuries 
involving active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and 
general impairment of health to an extent that 
would render the person materially less capable 
of resisting the effects of other disease or 
injury primarily causing death. Where the 
service-connected condition affects vital organs 
as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 
(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective of 
coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a 
reasonable basis for holding that a service-
connected condition was of such severity as to 
have a material influence in accelerating death. 
In this situation, however, it would not 
generally be reasonable to hold that a service-
connected condition accelerated death unless such 
condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312 (2009)

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

Service connection can be granted for certain diseases, 
including anemia, primary, or malignant tumors, if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and certain chronic diseases (anemia, primary) 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.


Factual Background and Analysis

In this case, the appellant contends that the Veteran's death 
in February 1982 as a result of cardiac arrest (due to severe 
anemia and rectosigmoid cancer with metastasis) was caused or 
materially affected by his active service.  

Service treatment records for the Veteran's period of active 
duty include an October 1945 enlistment physical examination 
and a January 1946 separation physical examination .  These 
records are negative for any signs, symptoms, or treatment 
for a heart disorder, anemia or cancer.  

A July 1981 private treatment record reports the Veteran 
underwent a biopsy for an annular mass.  He had an 8-month 
history of experiencing anal bleeding upon defecation.  A 
punch biopsy was performed with results consistent with well-
differentiated adenocarcinoma of the rectum.  Remaining 
private treatment records of July to August 1981 document the 
treatment the Veteran received for his cancer.

In February 1982, the Veteran died.  The death certificate 
lists the cause of death as cardiac arrest.  Severe anemia 
and rectosigmoid cancer with metastasis were listed as 
underlying causes.  

A November 2001 record from the provincial health office of 
the province of Tarlac reported that the Veteran was admitted 
to the medical facility on January 30, 1982.  He died on 
February [redacted], 1982.  At that time the Veteran's diagnosed 
conditions included anemia, rectosigmoid cancer and abscess, 
right buttock.  A May 2002 record from the provincial health 
office confirmed these finding and additionally reported that 
the Veteran died as a result of the diagnosed conditions.  
Further, it was reported that clinical records associated 
with the Veteran were destroyed by termites.

A July 2005 Certificate of Medical Treatment from a private 
medical center documented the treatment the Veteran received 
at the facility in 1947 and 1948.  In March 1947, the Veteran 
was seen for complaints of fever and weakness; he was 
diagnosed with anemia and iron-deficiency.  In April 1947, he 
was seen for such complaints as fever, bloody diarrhea and 
abdominal pains; diagnoses included anemia, parasitism, viral 
gastroenteritis, typhoid enteritis, rule out amoebiasis and 
rule out amoebic colitis.  In May and June 1947 he was seen 
for follow-up treatment; in June 1947, he was scheduled for a 
barium enema.  In January 1948 he was seen for complaints of 
abdominal pains and pallor; he was diagnosed with an 
abdominal mass.  This July 2005 certificate of medical 
treatment reported that all records, charts and abstracts of 
medical consultations were no longer available; the 
certificate was issued upon request of the Veteran's 
relatives for reference purposes.

In compliance with the March 2009 Board decision and remand, 
a VA medical opinion was obtained to determine if a service-
related disability was the principal or contributory cause of 
the Veteran's death.  In the August 2009 VA Medical Center 
(VAMC) opinion report, the examiner indicated that service, 
private and VA records were reviewed.  With regard to the 
question of whether anemia was developed during the Veteran's 
period of active service, the examiner concluded that it was 
as least as likely as not (50/50 probability) that anemia was 
caused by or a result of the Veteran's active service.  In 
this regard the examiner explained that the Veteran was a 
recognized guerilla during his active service and was exposed 
to hazardous health elements, specifically poor nutrition 
(and possible lack of iron in the diet) and ingestion of food 
probably infected with parasites, which caused the iron 
deficiency anemia.

With regard to the question of whether the Veteran's death 
was due to or a result of his iron deficiency anemia, the 
examiner concluded that the Veteran's death was not caused by 
or a result of iron deficiency anemia incurred during active 
service.  In this regard the examiner explained that although 
the Veteran had severe anemia at the time of his death, the 
cause of the severe anemia at death was the rectosigmoid 
cancer which the Veteran did not have during active service.  
The rectosigmoid cancer and resultant metastases contributed 
mainly to the Veteran's demise.

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the Veteran's death was 
not incurred in or aggravated by service.  There is no 
evidence of a heart disorder in any of the service treatment 
records.  There is also no evidence of record which provides 
a link between the Veteran's cardiac arrest with any signs, 
symptoms, or disease manifest during his active service.  
Without evidence of that link, service connection cannot be 
granted.  Additionally, the Board notes that the August 2009 
VAMC medical opinion concluded that although the Veteran had 
service-related iron deficiency anemia, the severe anemia 
that was a contributory cause of death was related to his 
rectosigmoid cancer (etiologically unrelated to service) and 
not a result of his period of service.  

The Board has carefully considered the statements offered by 
the appellant and notes that lay persons can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds the appellant's statements regarding her 
observations and experiences with the Veteran competent 
regarding what she perceived through her senses. However, 
while the appellant may sincerely believe that the Veteran 
had a disorder etiologically related to service which 
contributed to his cause of death, she is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, her statements regarding the causation of 
the Veteran's death cannot be considered competent medical 
evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


